Citation Nr: 1211448	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  05-14 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to July 1963.  The Veteran also had subsequent periods of reserve duty from July 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2004 rating decision, by the St. Petersburg, Florida, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.  The Veteran perfected a timely appeal to that decision.

In November 2009 and August 2010, the Board remanded the Veteran's claim.  The Appeals Management Center (AMC) continued the previous denial of the claim in March 2010, May 2010, and November 2011 supplemental statements of the case (SSOCs).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability must be remanded for further evidentiary development.

The VCAA and its implementing laws and regulations provide, generally, that an examination or opinion is necessary if the evidence of record contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2011).

The Veteran was afforded a VA audiological examination in September 2010.  However, the Board finds that the opinion rendered is inadequate.  In so finding, the Board notes that the September 2010 examiner conducted an interview of the Veteran and reviewed the claims file.  After considering the foregoing, the examiner stated that he could not resolve the issue of whether the Veteran's bilateral hearing loss disability was caused by or aggravated by his military service, to include noise exposure, without resort to speculation.  Thereafter, the examiner noted that the Veteran's hearing was not tested above 2000 Hz on his service induction audiological examination, and that there was no valid hearing test performed upon separation.  He further noted that the September 2005 Institute of Medicine Report on noise exposure in the military, "Noise and Military Service-Implications for Hearing Loss and Tinnitus," concluded that if documentation of the existence of hearing loss at discharge from the military is missing, it is nearly impossible to determine whether hearing loss later in life is the result of noise exposure during prior military service.  The examiner reported that as the Veteran's hearing was not tested above 2000 Hz at induction and there was no valid hearing test performed at separation, he could not determine whether any hearing loss disability pre-existed military service or whether there was any onset or aggravation of hearing loss in-service, and he therefore felt he could not resolve this issue without resort to mere speculation.   

Before the Board can rely on the examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Furthermore, the Board must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.

Finally, the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  See Jones, 23 Vet. App. at 389.

Here, it is unclear on what reason or reasons the examiner based his conclusion that an opinion would be speculative.  The Board observes that the examiner noted that the Veteran has a history of noise exposure during his military service.  Moreover, he noted that the Veteran's hearing was not tested above 2000 Hz on his service induction audiological examination, and that there was no valid hearing test performed upon separation.  It is uncertain whether the examiner was attempting to indicate that based on the absence of these evaluations, the Veteran's current bilateral hearing loss disability was not related to his in-service noise exposure.  Furthermore, it is uncertain whether additional research or consultation would allow for a nonspeculative opinion. 

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For the above stated reasons, and in light of the Court's recent holding in Jones regarding the use by examiners of terminology indicating that an opinion cannot be provided without resort to speculation, the Board finds that the September 2010 opinion is inadequate as regards the claim.


Accordingly, the case is REMANDED for the following action:

1. The RO should obtain a supplemental opinion from the examiner who conducted the September 2010 audiological examination.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file must be made available to and reviewed by the reviewer/examiner.

The examiner must provide an opinion, with supporting rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss disability is related to his military service, to include in-service noise exposure.

The examiner should indicate in his report that the claims file was reviewed.  All tests and studies deemed necessary by the examiner should be performed.  A complete rationale for any opinion expressed shall be provided.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  The report of the examiner should be associated with the Veteran's VA claims folder.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2. After the above is complete, readjudicate the 
Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

